DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on August 2, 2021, and any subsequent filings.
Claims 16-28 stand rejected and Claims 29 and 30 stand restricted.  Claims 29 and 30 have been canceled.  Claim 31 has been added.  Claims 16-28 and 31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
The drawings have been amended and the previous objection withdrawn; however, Applicants' amendments give rise to new objections as detailed below.
Specification
The abstract has been amended and the objection withdrawn.  As to Applicants' argument that the term in question is standard in most of the world as shown in any dictionary (Remarks, Page 9/Paragraph 5 (hereinafter "Pg/Pr")), the term is evaluated for use in the application filed in the United States Patent and Trademark Office not most of the world and Applicants have not provided a dictionary definition.
Claim Objections
Claims 17-27 have been amended and the objections withdrawn.
Claim Rejections - 35 USC § 112
Claim 16
Applicants' arguments (Remarks, Pg10/Pr3-4), filed August 2, 2021, with respect to Claim 16 have been fully considered and are persuasive.  The rejection of Claim 16 has been withdrawn. 
The claim has been amended and the rejection withdrawn.
Claim 22 and 23
Applicants' arguments filed August 2, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that the specification defines "releasing the gap" (Remarks, Pg11/Pr1), the specification does not define what is meant by the limitation and instead repeats a modified version of the claim language without adding clarity.
Claim Rejections - 35 USC § 103
Applicants' arguments filed August 2, 2021 have been fully considered but they are not persuasive.
Claims 16-28
As to Applicants' argument that Kubeck does not disclose a fresh water supply disposed in the outlet region (Remarks, Pg13/Pr2), using the broadest reasonable interpretation consistent with the specification as required (MPEP 2111) the specification does not define what constitutes being "disposed in said outlet region" such that a fresh water feed in an area around a gray water container having an outlet region may be considered "disposed in said outlet region."  Kubeck discloses in the figure fresh water inlet 26 in an area around the gray water container 1 having an outlet region which feeds drain 6 as described in the specification (Pg6/Pr27) and thus discloses "a fresh water supply disposed in said outlet region."
As to Applicants' arguments regarding the use of the outlet region (Remarks, Pg13/Pr3-Pg14/Pr1), if the prior art structure is capable of performing the intended use then it meets the claim limitation (see Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) ("apparatus claims cover what a device is, not what a device does"); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) ("It is no new invention to use an old machine for a new purpose.")).
As to Applicants' arguments regarding the Christy and Reid references (Remarks, Pg14/Pr2-3), the references have not been relied upon for the reasons cited by Applicants.
Claim 27
Applicants' arguments regarding a filling sensor (Remarks, Pg15/Pr2)fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from Kubeck which discloses a filling sensor 25 in the figure as described in the specification (Pg6/Pr27).
Response to Amendment
Drawings
The drawings filed on August 2, 2021 have not been entered pursuant to MPEP 680.04 because it introduces new matter into the disclosure.  Pursuant to 35 U.S.C. 132(a) no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the orientation and shape of the jet breaker designated 10' as seen in newly submitted drawing Figure 5.  Although the specification as filed discloses a second jet breaker (Spec., Pg10/Lines 3-10 (hereinafter "Pg/L")), it does not disclose the specific structural shape and orientations of each part of the structure shown in the drawing.
The drawings file March 20, 2019 are objected to under 37 CFR 1.83(a) because they fail to show the additional jet breaker recited in Claim 17 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the uses the term "WC" throughout without ever defining the term.  Appropriate correction is required.
Claim Objections
Claims 17 is objected to because of the following informalities:  an extra space appears between "breaker" and "disposed" in line 3 yet the addition of the extra space has not been properly identified as required by 37 CFR 1.121(c).
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as filed indicates the second additional jet breaker is oriented towards the grey water supply (Pg10/L3-10) not the fresh water supply as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites "an additional jet breaker" yet the claim and Claim 16 from which Claim 17 depends do not recite a jet breaker rendering the limitation indefinite as to how there could be an additional jet breaker.
Claims 22 and 23 recite releasing a gap yet the claim, specification, and drawings do not provide a definition of the limitation so has to apprise of the scope of the claim.
Claim 23 recites a slotted member releasing the gap yet Claim 22 from which the claim depends recites the resilient lip releasing the gap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 16, 20, 21, and 26-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kübeck, German Patent No. DE102013205084 B3 (hereinafter "Kubeck").  A machine translation has previously been provided and the claims are mapped to that translation and the figure in the original document.
Applicants' claims are directed towards a device.
Regarding Claims 16, 20, 21, and 26-28, Applicants admit the "[d]evice is  known from DE 10 2013 205 084 B3" (Spec., Page 1/Lines 14-15 (hereinafter "Pg/L")) and that "[t]he prior art according to DE 10 2013 205 084 B3 also discloses a base with a central raised portion from which a drain extends, but not a drain which is recessed vertically upward from the base" (Spec., Pg5/L26-30; see also broadest reasonable interpretation analysis above). (See MPEP §§ 2129, 2152.03 (noting admissions to prior art)).
Regarding Claim 31, Kubeck does not disclose an elongated shape however the claimed device is obvious as the change of shape is " a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant" (MPEP 2144.04(IV)).  Moreover, the claimed invention and Kubeck operate using same function of separation in substantially the same way using a filter to achieve substantially the same result of separating solids from a liquid.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kübeck, German Patent No. DE102013205084 B3 (hereinafter "Kubeck") as applied to Claim 16 above, and further in view of Christy, et al., U.S. Publication No. 2012/0325754 (hereinafter "Christy").  A machine translation has previously been provided and the claims are mapped to that translation and the figure in the original document.
Applicants' claims are directed towards a device.
Regarding Claims 17-19, Kubeck discloses the processing device according to Claim 16 except wherein said fresh water supply is directed against a wall of said grey water container or against an additional jet breaker disposed in said grey water container and 
Christy also relates to a device for reusing water and discloses the use of a jet breaker in a used water container for splitting a water jet (Figs. 1, 2, item 23).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the gray water processing device disclosed by Kubeck with the jet disclosed by Christy because, according to Christy, the jet provides a change in direction of liquid (Pg1/Pr20) causing turbulence which allows separating and filtering out of solids from the fluid (Pg2/Pr24,26) which allows for reuse of the liquid, a goal shared by Kubeck (Pg1/Pr4).
Additional Disclosures Included:  Claim 18: wherein said drain has an opening for passage of processed grey water into said drain, said opening being spaced apart from said base of said grey water container (Christy, Fig. 1, item 34 (note drain 34 spaced apart from base of container 36), Pg2/Pr26).  Claim 19: wherein said drain has a pipe guided through said base of said grey water container and protruding into said grey water container (Christy, Fig. 1 (note know to extend pipe 22 above base of container 36 which would be obvious to use on drain 34 in combined device to avoid particles (Pg2/Pr26))).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kübeck, German Patent No. DE102013205084 B3 (hereinafter "Kubeck") as applied to Claim 16 above, and further in view of Christy, et al., U.S. Publication No. 2012/0325754 (hereinafter "Christy") and Reid, U.S. Patent No. 3,594,825 (hereinafter "Reid").  A .
Applicants' claim is directed towards a device.
Kubeck discloses the processing device according to Claim 16 except a jet breaker disposed in said grey water container and orientated toward said grey water supply, said grey water supply being directed against said jet breaker for splitting a grey water jet discharged through said grey water supply into said grey water container; and an overflow, said jet breaker shielding said overflow in a direction of said grey water supply.
Christy also relates to a device for reusing water and discloses the use of a jet breaker in a used water container for splitting a water jet (Figs. 1, 2, item 23).
Reid also relates to a grey water device and discloses an overflow (Fig. 4, item 50, C3/L49-51)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the water processing device disclosed by Kubeck with the jet disclosed by Christy because, according to Christy, the jet provides a change in direction of liquid (Pg1/Pr) causing turbulence which allows separating and filtering out of solids from the fluid (Pg2/Pr24,26) which allows for reuse of the liquid, a goal shared by Kubeck (Pg1/Pr4).  It would have been further obvious to combine the device disclosed by Kubeck and Christy with the overflow disclosed by Reid because, according to Reid, the overflow allows for excessive water flow to leave the container (C5/L49-51).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 22 and 23 each recite a resilient lip and Claim 25 recites a guiding sheet .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779